CONTACT: C.R. Cloutier or J.E. Corrigan, Jr. TELEPHONE: 237-8343 RELEASE DATE: July 25, 2007 MidSouth Bancorp, Inc. Reports Second Quarter 2007 Earnings Lafayette, La. Lafayette, La. July 25 2007MidSouth Bancorp, Inc. (AMEX: MSL) today reported earnings of $2,495,000 for the second quarter ended June 30, 2007, an increase of 11.6% over net income of $2,236,000 reported for the second quarter of 2006 and an increase of 28.2% over net income of $1,946,000 reported for the first quarter of 2007.Diluted earnings per share for the second quarter of 2007 were $0.38, an increase of 11.8% over the $0.34 per share for the second quarter of 2006 and 31.0% above the $0.29 per share for the first quarter of 2007.These amounts reflect a five percent (5%) stock dividend recently announced to holders of record as of September 21, 2007 payable October 23, 2007.Additionally, the Company announced an increase in the quarterly cash dividend from $.06 per quarter to $.07 per quarter. For the six months ended June 30, 2007, earnings totaled $4,441,000, a 9.5% increase in earnings of $4,054,000 for the first six months of 2006.Diluted earnings per share were $.67 for the first six months of 2007, compared to $.61 for the first six months of 2006. Quarterly revenues for the Company, defined as net interest income and non-interest income, increased $1,561,000, or 13.7%, for the second quarter of 2007 compared to the second quarter of 2006.The improvement in revenues resulted primarily from an increase of $947,000 in net interest income, driven by a 13.1% increase in average loan volume in quarterly comparison.Non-interest income increased $614,000, primarily due to an increase in service charges on deposit accounts, including non-sufficient funds fees.A $1,176,000 increase in non-interest expense attributed to the investment in franchise expansion offset the improvement in revenues. Rusty Cloutier, President and Chief Executive Officer of MidSouth Bancorp, Inc., commented, “Our shareholders have realized a 16.03% return on equity and an 11.6% increase in earnings for the second quarter of 2007,” said Cloutier.“Posting a strong return in such a challenging economic and competitive environment reflects the commitment of the MidSouth team to the execution of our strategic plan.” The Company’s total assets ended the second quarter of 2007 at $824.0 million, a 5.7% increase over the $779.8 million in total assets recorded at June 30, 2006.Deposits were $716.9 million as of June 30, 2007, compared to $704.1 million on June 30, 2006, an increase of $12.8 million, or 1.8%.Total loans were $545.5 million, an increase of $56.0 million, or 11.4%, from $489.5 million as of June 30, 2006.Credit quality remained strong, as nonperforming assets to total assets were 0.21% for the second quarter of 2007, compared to 0.35% for the second quarter of 2006 and 0.28% in linked-quarter comparison. “We are pleased to report a strong second quarter of loan production in both Louisiana and Texas,” said Cloutier.“In linked-quarter comparison loans grew $34.9 million.We’re optimistic about the opportunities to add quality loans and core deposits throughout the second half of 2007 as new branches come on line, starting with the recent opening of our Siegen Lane branch in the Baton Rouge market.” Earnings Analysis Net Interest Income.Net interest income totaled $9,242,000 for the second quarter of 2007, an increase of 11.4%, or $947,000, from the $8,295,000 reported for the second quarter of 2006.The improvement in net interest income resulted primarily from an increase of $51.7 million in average earning assets.Total interest income from earning assets increased $1.6 million for the second quarter of 2007 compared to 2006.The volume increase in earning assets was supported by a 24 basis point increase in the yield on loans, from 8.88% to 9.12%, and a 26 basis point increase in the taxable-equivalent yield on investment securities, from 4.81% to 5.06%, in quarterly comparison.Yields on loans improved as Prime rate loans adjusted to a 25 basis point increase at the end of the second quarter of 2006, adjusting the rates earned on the portion of MidSouth Bancorp’s loan portfolio that floats with changes in Prime. The impact of increased interest income on earnings was partially offset by the increased volume and cost of interest-bearing liabilities realized in quarterly comparison.A $42.0 million increase in average volume and a 22 basis point increase in the average rate paid on interest-bearing liabilities resulted in a $664,000 increase in interest expense for the second quarter of 2007 compared to the second quarter 2006.The average rate paid on interest-bearing liabilities increased to 3.56% from 3.34%, respectively.Growth in interest-bearing liabilities was primarily in deposit products earning rates tied to market rates of interest. Net interest income increased $1,904,000, or 12.1% for the six months ended June 30, 2007 compared to the six months ended June 30, 2006.The Company’s taxable-equivalent net interest margin improved 14 basis points, from 4.90% at June 30, 2006 to 5.04% at June 30, 2007. In linked-quarter comparison, average earning assets increased $13.0 million as a $26.5 million increase in average loan volume was partially offset by a decrease in the average volume of federal funds sold.With a higher volume of loans to total earning assets, net interest income increased $888,000.Additionally, the taxable equivalent net yield on earning assets improved 35 basis points, from 4.86% for the first quarter of 2007 to 5.21% for the second quarter of 2007. Non-interest income.Non-interest income for the second quarter of 2007 totaled $3.7 million, or 20.0% above the $3.1 million earned in the second quarter of 2006 and 13.5% above the $3.2 million earned in the first quarter of 2007.For the six months ended June 30, 2007, non-interest income increased $1.0 million, or 17.2% above non-interest income earned for the six months ended June 30, 2006.The increases in prior year and linked-quarter comparisons resulted primarily from increases in fee income from service charges on deposit accounts, including non-sufficient funds (“NSF”) fees.The total number of demand deposit accounts increased approximately 2,150, or 4.7%, from 45,400 accounts at June 30, 2006 to 47,550 at June 30, 2007, with the majority of the increase in consumer checking accounts. Operating Expenses.Non-interest expense increased $1.2 million in prior year quarterly comparison and $2.8 million in year-to-date comparison, primarily due to increased salaries and benefits costs.The number of full-time equivalent employees increased from 349 at June 30, 2006 to 398 at June 30, 2007 as a result of franchise expansion and recruitment of talented leaders to support corporate growth initiatives.Additional increases were recorded in occupancy and data processing expenses, professional fees, education and travel costs and other growth-related expenses.In linked-quarter comparison, non-interest expenses increased $166,000, as increases in the same growth-related expense categories, were mostly offset by decreases in benefits costs, marketing expenses and expenses on other real estate owned. Included in professional fees recorded for the Company, are premiums associated with FDIC insurance assessments.For several years, as a well-capitalized financial institution, the Company has not paid FDIC insurance premiums, but has been required to pay FICO (the Financing Corporation) assessments that currently total approximately $21,000 a quarter, or $84,000 annually.FICO has assessment authority to collect funds from FDIC-insured institutions sufficient to pay interest on non-callable thrift bonds issued between 1987 and 1989, which expire with the bonds in 2019.Beginning this year, the FDIC resumed deposit insurance assessments and also issued one-time credits against the assessments to qualifying institutions.The Company qualified for a one-time credit totaling approximately $240,000, which offsets the new FDIC assessment through the third quarter of 2007.Beginning in the fourth quarter of 2007, the Company expects to record approximately $86,000 in FDIC assessments, in addition to the $21,000 in FICO assessments.FDIC and FICO assessments for 2008, based on current deposit growth projections, will average approximately $127,000 per quarter, or $508,000 for the year. Asset Quality.At June 30, 2007, nonperforming assets totaled $1,763,000 or 0.21% of total assets, as compared to the $2,704,000, or 0.35%, recorded at June 30, 2006.Nonperforming assets decreased $508,000 in linked-quarter comparison, primarily due to a $734,000 reduction in nonaccrual loans.Allowance coverage for nonperforming assets was 293.93% at June 30, 2007.Net year-to-date charge-offs were 0.03% of total loans for the second quarter of 2007, compared to 0.02% at June 30, 2006 and at March 31, 2007. Continued strong credit quality ratios, supported by management’s most recent analysis of the Allowance for Loan and Lease Losses (“ALLL”), indicated that the ALLL/total loans ratio of .95% was appropriate at June 30, 2007.Due to the increase in loans, provision expense for loan losses of $350,000 was recorded in the second quarter 2007, compared to $300,000 in provision expense recorded in the second quarter of 2007.No provision expense was recorded in the first quarter of 2007. About MidSouth Bancorp One of the fastest-growing bank holding companies in the South, MidSouth Bancorp, Inc. has 30 locations in Louisiana and Texas and more than 120 ATMs.Through its wholly owned subsidiaries — MidSouth Bank, N.A. and MidSouth Bank, Texas — MidSouth Bancorp offers complete banking services to commercial and retail customers in south Louisiana and southeast Texas. The group is community oriented and focuses primarily on offering commercial and consumer loan and deposit services to individuals, small, and middle market businesses. Founded in 1985, MidSouth Bank has 24 offices extending along the Interstate 10 corridor in south Louisiana: nine in Lafayette Parish, two in St. Martin Parish, one in Jefferson Davis Parish, one in St. Landry Parish, four in Iberia Parish, one in St. Mary Parish, two in Calcasieu Parish, one in Lafourche Parish, one in Terrebonne Parish and two in East Baton Rouge Parish. In addition, a new banking facility is under way in the Baton Rouge market and is scheduled to open in November. Also, a new retail location in Lake Charles is tentatively set to open in October, and the bank is expanding to Cut Off (south of Houma) in mid-August. MidSouth Bank, Texas currently has six full-service offices in the southeast region of Texas, including Beaumont, Vidor, College Station and Conroe.It also has a commercial loan production office in the greater Houston market that will be replaced by a full-service banking facility in the fall of 2007.MidSouth Bank, Texas has three retail offices in Jefferson County, one in Orange County, one in Brazos County, and one in Montgomery County.A new facility in Conroe is scheduled to open in September. MidSouth Bancorp’s common stock is traded on the American Stock Exchange under the symbol MSL. Forward Looking Statements The Private Securities Litigation Act of 1995 provides a safe harbor for disclosure of information about a company’s anticipated future financial performance.This act protects a company from unwarranted litigation if actual results differ from management expectations.This press release reflects management’s current views and estimates of future economic circumstances, industry conditions, MidSouth’s performance and financial results.A number of factors and uncertainties could cause actual results to differ from anticipated results and expectations.These factors include, but are not limited to, factors identified in Management’s Discussion and Analysis under the caption “Forward Looking Statements” contained in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission. MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended June 30, % Mar. 31 % EARNINGS DATA 2007 2006 Change 2007 Change Total interest income $ 14,302 $ 12,691 12.7 % $ 13,442 6.4 % Total interest expense 5,060 4,396 15.1 % 5,088 -0.6 % Net interest income 9,242 8,295 11.4 % 8,354 10.6 % Provision for loan losses 350 300 16.7 % - - Non-interest income 3,685 3,071 20.0 % 3,247 13.5 % Non-interest expense 9,245 8,069 14.6 % 9,079 1.8 % Provision for income tax 837 762 9.8 % 576 45.3 % Net income $ 2,495 $ 2,235 11.6 % $ 1,946 28.2 % PER COMMON SHARE DATA Basic earnings per share (2) $ 0.38 $ 0.34 11.8 % $ 0.30 26.7 % Diluted earnings per share (2) $ 0.38 $ 0.34 11.8 % $ 0.29 31.0 % Book value at end of period (2) $ 9.53 $ 8.36 14.0 % $ 9.36 1.8 % Market price at end of period (2) $ 24.39 $ 23.01 6.0 % $ 25.76 -5.3 % Weighted avg shares outstanding Basic (2) 6,570,697 6,508,437 1.0 % 6,552,272 0.3 % Diluted (2) 6,647,146 6,635,395 0.2 % 6,646,364 0.0 % AVERAGE BALANCE SHEET DATA Total assets $ 816,542 $ 761,294 7.3 % $ 803,458 1.6 % Earning assets 744,537 692,869 7.5 % 731,564 1.8 % Loans and leases 526,814 465,954 13.1 % 500,271 5.3 % Interest-bearing deposits 545,084 509,732 6.9 % 541,808 0.6 % Total deposits 725,075 684,896 5.9 % 717,808 1.0 % Total stockholders' equity 62,438 54,408 14.8 % 60,372 3.4 % SELECTED RATIOS 6/30/2007 6/30/2006 3/31/2007 Return on average assets 1.23 % 1.18 % 3.9 % 0.98 % 24.8 % Return on average total equity 16.03 % 16.48 % -2.7 % 13.07 % 22.6 % Return on average realized equity (1) 15.76 % 15.91 % -0.9 % 12.82 % 22.9 % Average equity to average assets 7.65 % 7.15 % 7.0 % 7.51 % 1.8 % Leverage capital ratio 8.63 % 8.32 % 3.7 % 8.50 % 1.5 % Taxable-equivalent net interest margin 5.21 % 5.00 % 4.2 % 4.86 % 7.2 % CREDIT QUALITY Allowance for loan loses as a %of total loans 0.95 % 1.00 % -5.0 % 0.96 % -1.0 % Nonperforming assets to total assets 0.21 % 0.35 % -39.1 % 0.28 % -23.9 % Net YTD charge-offs to total loans 0.03 % 0.02 % 32.5 % 0.02 % 32.5 % (1) Excluding net unrealized gain (loss) on securities available for sale. (2) On July 18, 2007, the Company announced a 5% stock dividend on its common stock to holders on record as of September 21, 2007 to be paid on October 23, 2007.Per common share data has been adjusted accordingly. MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands) BALANCE SHEET June 30, June 30, % Mar. 31, Dec. 31, 2007 2006 Change 2007 2006 Assets Cash and cash equivalents $ 25,241 $ 34,070 -25.9 % $ 55,027 $ 57,404 Securities available-for-sale 185,626 188,344 -1.4 % 182,285 180,674 Securities held-to-maturity 12,132 17,519 -30.7 % 13,404 15,901 Total investment securities 197,758 205,863 -3.9 % 195,689 196,575 Total loans 545,447 489,475 11.4 % 510,561 499,046 Allowance for loan losses (5,182 ) (4,887 ) 6.0 % (4,900 ) (4,977 ) Loans, net 540,265 484,588 11.5 % 505,661 494,069 Premises and equipment 33,477 28,572 17.2 % 31,488 30,609 Goodwill and other intangibles 9,852 10,092 -2.4 % 9,905 9,957 Other assets 17,433 16,663 4.6 % 16,890 16,408 Total assets $ 824,026 $ 779,848 5.7 % $ 814,660 $ 805,022 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 176,526 $ 186,292 -5.2 % $ 180,435 $ 182,596 Interest bearing deposits 540,366 517,812 4.4 % 548,404 533,584 Total deposits 716,892 704,104 1.8 % 728,839 716,180 Securities sold under agreements to repurchaseand FHLB borrowings 25,737 2,797 820.2 % 4,791 10,125 Junior subordinated debentures 15,465 15,465 0.0 % 15,465 15,465 Other liabilities 3,235 2,664 21.4 % 3,889 3,509 Total liabilities 761,329 725,030 5.0 % 752,984 745,279 Total shareholders' equity 62,697 54,818 14.4 % 61,676 59,743 Total liabilities andshareholders' equity $ 824,026 $ 779,848 5.7 % $ 814,660 $ 805,022 MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) Three Months Ended Six Months Ended INCOME STATEMENT June30, June 30, % June 30, June 30, % 2007 2006 Change 2007 2006 Change Interest income $ 14,302 $ 12,691 12.7 % $ 27,744 $ 23,726 16.9 % Interest expense 5,060 4,396 15.1 % 10,148 8,034 26.3 % Net interest income 9,242 8,295 11.4 % 17,596 15,692 12.1 % Provision for loan losses 350 300 16.7 % 350 620 -43.5 % Service charges ondeposit accounts 2,489 2,174 14.5 % 4,796 4,100 17.0 % Other charges and fees 1,196 897 33.3 % 2,136 1,814 17.8 % Total non-interest income 3,685 3,071 20.0 % 6,932 5,914 17.2 % Salaries and employeebenefits 4,714 3,937 19.7 % 9,501 7,723 23.0 % Occupancy expense 1,616 1,499 7.8 % 3,187 2,860 11.4 % Intangible amortization 52 83 -37.3 % 105 165 -36.4 % Other non-interest expense 2,863 2,550 12.3 % 5,531 4,817 14.8 % Total non-interest expense 9,245 8,069 14.6 % 18,324 15,565 17.7 % Income before income taxes 3,332 2,997 11.2 % 5,854 5,421 8.0 % Provision for income taxes 837 762 9.8 % 1,413 1,367 3.4 % Net income $ 2,495 $ 2,235 11.6 % $ 4,441 $ 4,054 9.5 % Earnings per share, diluted (1) $ 0.38 $ 0.34 13.4 % $ 0.67 $ 0.61 9.8 % (1) On July 18, 2007, the Company announced a 5% stock dividend on its common stock to holders on record as of September 21, 2007 to be paid on October 23, 2007.
